Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giacobbe et al. (EP 2,921,433).
Giacobbe et al. show a transport arrangement 10 for a stator 16 linear motor (long being a completely subjective term) having a transport unit 18 and a product carrier 26 with each including at least one guide element 52 arranged in a direction of movement wherein the transport units include drive magnets and the product carrier 26 has no drive and is coupled to the transport unit 18 via a coupling point and is thereby driven by the transport unit via the coupling.
Re claim 2, shown is at least one further product carrier and guide element with the same type coupling.
Re claims 3 and 4, shown is at least one further transport unit.
Re claim 5, see the folding action of the product carriers 26 in Figures 6 and 7.
Re claim 6, shown are engagement elements 46 which engage product P.
Re claim 7, stator 16 includes driving mover 16 which interacts with guide elements 52.
Re claim 8, driving mover 20 acts as a first route guide element that interacts with guide element 52 of the product carrier 26.
.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bihler (DE 199 56 477 A1) shows a transport arrangement for a long stator linear motor having a transport unit 4 and a product carrier 3 wherein the transport unit and the product carrier each have at least one guide element 1 arranged in a direction of movement wherein the transport unit 4 has drive magnets and the product carrier does not.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.